Citation Nr: 0728265	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-38 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for tuberculosis. 

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
tuberculosis and hepatitis C.

The issue of entitlement to service connection for 
tuberculosis being remanded is  addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of record that shows 
that the veteran had hepatitis C in service or for many years 
after service, or that it is as a result of any incident of 
service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §  1110, (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in a January 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection 
for hepatitis C.  The letter specified what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to his claim.  The Board notes that the veteran did 
not receive notice as to the disability rating and the 
effective date elements, as required by Dingess.  Therefore, 
VCAA notice is presumed prejudicial pertaining to content.  
Nevertheless, the Board finds that such presumption of 
prejudice is rebutted because these errors did not affect the 
essential fairness of the adjudication.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes that since the 
preponderance of the evidence is against the claims on 
appeal, any question as to the rating and effective date to 
be assigned is moot.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes VA treatment records.  There are no known additional 
records to obtain.  The veteran was sent a hepatitis C risk 
questionnaire and no response was received with regard to the 
questionnaire.  A hearing was offered, and the veteran 
declined.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim.


Hepatitis C

The veteran essentially contends that he has hepatitis C as a 
result of his active service.  He maintains that he did not 
have hepatitis C prior to service or when he enlisted.  He 
believes that since he was diagnosed with the disorder after 
service, it is a result of his active duty.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

In this case, service medical records are devoid of findings, 
treatment, or diagnosis for hepatitis C.  On entrance 
examination into service, the veteran was noted on his 
examination report to have a tattoo.  The veteran has not 
asserted, nor does the evidence show, that he was exposed to 
high risk factors to hepatitis C while on active duty.  There 
is no medical evidence of in-service exposure to risk 
factors, to include blood transfusions, tattoos, or 
intravenous drug use.  The first evidence that the veteran 
had a diagnosis of hepatitis C was in 2003, many years after 
service, shown in VA laboratory report findings.  

Although the veteran claims that he has hepatitis C as a 
result of active duty, no medical examiner has linked his 
hepatitis C to service.  Although the veteran did enter 
service with a tattoo, there is only evidence of the tattoo 
prior to service, not evidence of hepatitis C caused by the 
tattoo, and then aggravated by active service.  The only 
evidence linking the veteran's diagnosed hepatitis C to 
service, is the veteran's statement of such.  The veteran's 
contention regarding the cause of his disability is not 
probative, since as a layperson he is not competent to 
provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, lacking a diagnosis of hepatitis C in 
service, shown exposure to hepatitis C in service, shown risk 
factors to associate exposure to hepatitis C in service, or a 
medical examiner providing an opinion linking his hepatitis C 
to service, a basis upon which to grant service connection 
for hepatitis C has not been presented.  


ORDER

Service connection for hepatitis C is denied.  


REMAND

Further development is necessary in this case.  

The veteran contends that service connection for tuberculosis 
is warranted based upon service incurrence.  He maintains 
that he did not have tuberculosis prior to service or upon 
service entrance, and that he was diagnosed with the disorder 
after service.  

A review of the record shows that the veteran did not receive 
appropriate notice of what was necessary to substantiate a 
service connection claim for tuberculosis.  Finally, 
information or evidence needed to establish a disability 
rating and an effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartmann v. Nicholson, 19 
Vet. App. 473 (2006), was not done and should also be done on 
REMAND.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
service connection for tuberculosis, and 
also the assignment of a disability rating 
and an effective date in the event that the 
claim is granted, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Thereafter, readjudicate the claim of 
entitlement to service connection for 
tuberculosis.  If the decision is adverse to the 
veteran, he and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth the 
applicable legal criteria pertinent to this 
appeal, and he should be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


